Citation Nr: 9906026	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-49 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


REMAND

The veteran had active duty from July 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  December 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran asserts that his current psychiatric disorder had 
its onset during his active service.  In his claim, filed in 
December 1993, he stated that he was treated for depression 
at the United States Army Hospital in Karlsruhe, Germany in 
June and July 1959.  

The claims file contains records from the veteran's October 
1959 hospitalization at the Ohio State University Hospital in 
Columbus, Ohio for complaints of nervousness, insomnia, and 
depression.  He reported, among other symptoms, that he had 
difficulty getting to sleep at night, but was able to relax 
if he took a couple of drinks.  Based on the veteran's 
symptomatology several differential diagnoses, including 
incipient schizophrenia, were considered.  The 
hospitalization report listed discharge diagnoses which 
included anxiety state, and noted that the veteran was being 
discharged with follow-up treatment for anxiety to be 
provided by local physician Robert Stevenson.   

Upon review of the veteran's claims file, the Board notes 
that it does not appear that the RO attempted to obtain 
copies of medical treatment records from Dr. Robert 
Stevenson.  The Board further notes that there is a 
psychiatrist Robert B. Stevenson, M.D., currently practicing 
from offices at 1545 Bethel Road, Suite 101, Columbus, Ohio  
43220-2011.  While the Board is not certain that he is the 
same doctor who treated the veteran in 1959, the Board 
believes that it is desirable for the RO to contact him and 
attempt to secure any clinical records he may have from such 
treatment.      

The Board believes that review of Dr. Stevenson's records may 
provide relevant information concerning the onset of the 
veteran's psychiatric disorder(s).  Therefore, to ensure that 
the VA has met its duty to assist the veteran in developing 
the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain copies of all clinical records 
from the veteran's treatment by Dr. 
Robert Stevenson, M.D., of Columbus, 
Ohio, since September 1959 for any 
psychiatric disorder for inclusion in the 
veteran's claims file.  The Board notes 
that there is a Robert B. Stevenson, 
M.D., currently listed as practicing 
psychiatry from his office at 1545 Bethel 
Road, Suite 101, Columbus, Ohio  43220-
2011, Telephone (614) 457-1232, who may 
be the physician who treated the veteran.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


